Dart contends that when Bean promised to "do any moving on said lot necessary to saw the timber, set up [the mill] and saw said timber," he agreed to saw all the timber on the lot with the mill. When this clause is read in connection with the rest of the contract, it is clear that that is not its effect. It was intended to limit Dart's liability and not the timber Bean was to, saw; for Bean agreed to do these things and several others, and pay Dart fifty cents a thousand for every thousand feet sawed — not fifty cents a thousand for every thousand feet of timber on the lot. In other words, Bean agreed to pay the freight on the mill, move it to the lot, help set it up, do any other moving and setting-up necessary, operate it as steadily as possible, house it in and keep it housed until Dart removed it, and pay Dart fifty cents a thousand for all the timber he sawed with it; but he did not agree to saw even a single thousand.
Exception overruled.
WALKER, J., dissented: the others concurred. *Page 607